           Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 1 of 50



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                Holding a Criminal Term
                            Grand Jury Sworn in on May 3, 2018

                                                )   CRIMINAL NO. ______________
UNITED STATES OF AMERICA,                       )
                                                )   VIOLATIONS:
               Plaintiff,                       )
                                                )   18 U.S.C. § 371
      v.                                        )   (Conspiracy)
                                                )
KO CHOL MAN,                                    )   50 U.S.C. § 1705
                                                )   (International Emergency Economic
KIM SONG UI,                                    )   Powers Act Violation)
                                                )
HAN UNG,                                            31 C.F.R. 544.201 and 544.205
                                                )
                                                )   (Weapons of Mass Destruction
RI JONG NAM,                                        Proliferators Sanctions Regulations)
                                                )
JO UN HUI,                                      )
                                                )   31 C.F.R. 510.201 and 510.206
                                                )   (North Korea Sanctions Regulations)
O SONG HUI,
                                                )
RI MYONG JIN,                                   )   18 U.S.C. § 1344
                                                )   (Bank Fraud)
RI JONG WON,                                    )
                                                    18 U.S.C. § 1956(h)
                                                )
JONG SUK HUI,                                       (Conspiracy to Launder Monetary
                                                )
                                                    Instruments)
KIM TONG CHOL,
                                                )
                                                )
                                                    18 U.S.C. § 1956(a)(2)(A)
KIM CHIN a/k/a KIM JIN,                         )
                                                    (International Money Laundering)
                                                )
HUANG HAILIN,                                   )
                                                    18 U.S.C. § 1956(h)
                                                )
HUANG YUEQING,
                                                    (Continuing Financial Crimes Enterprise)
                                                )
                                                )
JIN YONGHE,                                     )   FORFEITURE:
                                                )
SUN WEI,
                                                )   18 U.S.C. § 982(a)(1)
RI CHUN HWAN,
                                                )   18 U.S.C. § 982(a)(2)(A)
                                                )   18 U.S.C. § 981(a)(1)(A)
KIM HUI SUK,                                    )   18 U.S.C. § 981(a)(1)(C)
                                                )   21 U.S.C. § 853(p)
HAN YONG CHOL,                                  )   28 U.S.C. § 2461(c)
                                            1
            Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 2 of 50



                                                     )
 RI CHUN SONG,                                       )
                                                     )
 RI JONG CHOL,                                       )
                                                     )
 KIM KWANG CHOL,
                                                     )
 RI YONG SU,                                         )
                                                     )
 KU JA HYONG,                                        )
                                                     )
 JIN YONGHUAN,                                       )
                                                     )
 KWON SONG IL,                                       )
                                                     )
 RYU MYONG IL,                                       )
                                                     )
 HYON YONG IL,
                                                     )
 HWANG WON JUN,                                      )
                                                     )
 HAN KI SONG,                                        )
                                                     )
 HAN JANG SU,                                        )
                                                     )
 RI MYONG HUN,                                       )
                                                     )
 KIM KYONG NAM,                                      )
                                                     )
 and KIM HYOK JU,
                                                     )
                                                     )
                Defendants.                          )


                                         INDICTMENT

       The Grand Jury charges that:

       At times material to this Indictment:

                                          Introduction

       1.      The charges alleged in this Indictment arise from a multi-year scheme to covertly

access the U.S. financial system in spite of sanctions which are intended to deal with unusual and

extraordinary threats to the national security, foreign policy, and economy of the United States.

                                                 2
            Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 3 of 50



       2.      The conduct alleged in this Indictment began outside of the jurisdiction of any

particular State or district, and later occurred within the District of Columbia and elsewhere, and

was therefore within the venue of the United States District Court for the District of Columbia, as

provided by Title 18, United States Code, Sections 3237(a) and 3238.

       3.      FOREIGN TRADE BANK OF THE DEMOCRATIC PEOPLE’S REPUBLIC OF

KOREA (“FTB”), headquartered in Pyongyang, Democratic People’s Republic of Korea North

Korea (“North Korea”), was North Korea’s primary foreign exchange bank. FTB was a wholly

state-owned institution that represented the government of North Korea in international, inter-bank

communications. FTB maintained correspondent relationships with different financial institutions

in many countries, and has offices in several regions of the world. FTB had more than 600

employees in its head office located in Pyongyang, and approximately 300 employees worked in

its branches and subsidiaries. FTB performed functions for the North Korean government

including, but not limited to, facilitating credit loans, making investments, regulating the use of

foreign currency, setting the exchange rate for the North Korean Won, negotiating with foreign

banks, facilitating foreign banking for North Koreans, buying and selling foreign currency, and

facilitating the export and import of various commodities.

       4.      On March 11, 2013, the U.S. Department of the Treasury’s Office of Foreign Assets

Control (“OFAC”) added FTB to the Specially Designated Nationals and Blocked Persons

(“SDN”) list as part of the United States’ efforts to impede North Korea’s ballistic missile and

weapons of mass destruction programs, pursuant to Presidential Executive Order 13382. OFAC

noted in its designation that North Korea used FTB to facilitate transactions on behalf of actors

linked to North Korea’s proliferation network.



                                                 3
            Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 4 of 50



       5.      KO CHOL MAN, KIM SONG UI, HAN UNG, RI JONG NAM, JO UN HUI, O

SONG HUI, RI MYONG JIN, RI JONG WON, JONG SUK HUI, KIM TONG CHOL, KIM CHIN

a/k/a KIM JIN, HUANG HAILIN, HUANG YUEQING, JIN YONGHE, SUN WEI, RI CHUN

HWAN, KIM HUI SUK, HAN YONG CHOL, RI CHUN SONG, RI JONG CHOL, KIM

KWANG CHOL, RI YONG SU, KU JA HYONG, JIN YONGHUAN, KWON SONG IL, RYU

MYONG IL, HYON YONG IL, HWANG WON JUN, HAN KI SONG, HAN JANG SU, RI

MYONG HUN, KIM KYONG NAM, and KIM HYOK JU worked in various capacities to provide

services and effect prohibited U.S. dollar transactions for FTB.

       6.      KO CHOL MAN and KIM SONG UI were North Korean citizens who respectively

acted at various times as the President of FTB. HAN UNG and RI JONG NAM were North Korean

citizens and acted at various times as the co-Vice Presidents of FTB. In these roles, these

defendants oversaw the operations of FTB’s primary headquarter branch in North Korea (“FTB

Headquarters”). On September 26, 2017, OFAC designated KO CHOL MAN for being an official

of the government of North Korea.

       7.      JO UN HUI, O SONG HUI, RI MYONG JIN, RI JONG WON, and JONG SUK

HUI were North Korean citizens who were agents of FTB Headquarters.

       8.      KIM TONG CHOL and KIM CHIN a/k/a KIM JIN were North Korea citizens who

operated FTB’s covert branch in Shenyang, China. HUANG HAILIN, HUANG YUEQING, JIN

YONGHE, and SUN WEI were Chinese citizens who operated FTB’s covert branch in Shenyang,

China. KIM TONG CHOL, HUANG HAILIN and HUANG YUEQING managed FTB front

companies Sumer International Group Ltd (“Sumer”) and Headsoon Trading (“Headsoon”).

Defendants KIM TONG CHOL and KIM CHIN a/k/a KIM JIN managed FTB front company

Shenyang Bright Century. KIM TONG CHOL, JIN YONGHE, and SUN WEI managed FTB front

                                                4
             Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 5 of 50



company Mingzheng International Trading Ltd (Mingzheng). On September 26, 2017, OFAC

designated KIM TONG CHOL for being an official for the government of North Korea. OFAC

noted his role as a FTB representative in Shenyang, China. On June 29, 2017, OFAC designated

SUN WEI for acting on behalf of FTB. OFAC noted his work involved establishing and running

a front company on behalf of FTB. On August 22, 2017, OFAC designated Mingzheng for having

provided material support to, and acting on behalf of, FTB.

       9.       RI CHUN HWAN and KIM HUI SUK were North Korean citizens who operated

FTB’s covert branch in Zhuhai, China. On September 26, 2017, OFAC designated RI CHUN

HWAN for being an official for the government of North Korea. OFAC noted his role as a FTB

representative in Zhuhai, China.

       10.      HAN YONG CHOL and RI CHUN SONG were North Korean citizens who

operated FTB’s covert branch in Beijing, China. On September 26, 2017, OFAC designated RI

CHUN SONG for being an official for the government of North Korea. OFAC noted his role as a

FTB representative in Beijing, China.

       11.      RI JONG CHOL was a North Korean citizen who operated FTB’s covert branch in

Austria. KIM KWANG CHOL and RI YONG SU, who were North Korean citizens, and RI JONG

CHOL managed the Korea Ungum Corporation. On August 3, 2018, OFAC designated the Korea

Ungum Corporation for having provided material support to, and acting on behalf of, FTB.

       12.      KU JA HYONG was a North Korean citizen who operated FTB’s covert branch in

Libya. On September 26, 2017, OFAC designated KU JA HYONG for being an official for the

government of North Korea. OFAC noted his role as a FTB representative in Libya. JIN

YONGHUAN was a Chinese citizen who operated FTB’s covert branch in Libya. KU JA HYONG



                                                5
             Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 6 of 50



and JIN YONGHUAN managed FTB front companies Liaoning Yuzheng and Hong Kong

Yuzheng.

       13.      KWON SONG IL and RYU MYONG IL were North Korean citizens who operated

FTB’s covert branch in Kuwait.

       14.      HYON YONG IL, HWANG WON JUN, and HAN KI SONG were North Korean

citizens who operated FTB’s covert branch in Thailand. HAN KI SONG also served as a member

of the U.S.- and UN-designated Reconnaissance General Bureau, which is North Korea’s primary

intelligence bureau.

       15.      HAN JANG SU was a North Korean citizen who operated FTB’s covert branch in

Moscow, Russia. On March 31, 2017, OFAC designated HAN JAN SU for having provided

material support to, and acting on behalf of, FTB. OFAC noted his role as a FTB representative

in Moscow, Russia.

       16.      RI MYONG HUN and KIM KYONG NAM were North Korean citizens who

operated FTB’s covert branch in Khabarovsk, Russia.

       17.      KIM HYOK JU was a North Korean citizen who operated FTB’s covert branch in

Vladivostok, Russia.

                         International Emergency Economic Powers Act

       18.      The International Emergency Economic Powers Act (“IEEPA”), enacted in 1977,

authorizes the President to impose economic sanctions in response to an unusual or extraordinary

threat, which has its source in whole or substantial part outside the United States, to the national




                                                 6
              Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 7 of 50



security, foreign policy, or economy of the United States when the President declares a national

emergency with respect to that threat.

        19.      The Departments of the Treasury, Commerce, and State enforce and administer

economic sanctions under their respective authorities, to accomplish U.S. foreign policy and

national security goals. In particular, the Department of the Treasury publishes a publicly available

list of individuals and entities (“Specially Designated Nationals and Blocked Persons” or “SDNs”)

targeted by U.S. economic sanctions. SDNs’ property and interests in property, subject to U.S.

jurisdiction or in the possession and control of U.S. persons, are blocked when they are placed on

the SDN list. U.S. persons, including U.S. financial institutions, are generally prohibited from

dealing with SDNs and their property and interests in property.

        20.      Using the powers conferred by IEEPA, the President and the Executive Branch

have issued orders and regulations governing and prohibiting certain transactions with countries,

individuals, and entities suspected of proliferating Weapons of Mass Destruction (“WMD”). On

November 14, 1994, the President issued Executive Order 12938, finding “that the proliferation of

nuclear, biological, and chemical weapons (‘weapons of mass destruction’) and of the means of

delivering such weapons, constitutes an unusual and extraordinary threat to the national security,

foreign policy, and economy of the United States, and [declaring] a national emergency to deal

with that threat.”

        21.       On June 28, 2005, the President, to take additional steps with respect to the

national emergency described and declared in Executive Order 12938, issued Executive Order

13382 (“Blocking Property of Weapons of Mass Destruction Proliferators and Their Supporters”)

to target proliferators of WMD and their support networks and to deny designated proliferators

access to the U.S. financial and commercial systems. Executive Order 13382 authorized the

                                                 7
             Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 8 of 50



United States Secretary of the Treasury, in consultation with the Secretary of State, “to take such

actions, including the promulgation of rules and regulations, as may be necessary to carry out the

purposes” of the Executive Order. Pursuant to that authority, on April 13, 2009, the Secretary of

the Treasury promulgated the “Weapons of Mass Destruction Proliferators Sanctions

Regulations.” See 31 C.F.R. § 544.101 et seq. Executive Order 13382 and the Weapons of Mass

Destruction Proliferators Sanctions Regulations prohibit transactions or dealings by any U.S.

person or within the United States with individuals and entities placed on the SDN list, unless

exempt or authorized by OFAC.

       22.      On March 15, 2016, the President, to take additional steps with respect to the

previously described national emergency, issued Executive Order 13722 to address the

Government of North Korea’s continuing pursuit of its nuclear and missile programs. Pursuant to

that authority, on March 16, 2016, the Secretary of the Treasury promulgated the “North Korea

Sanctions Regulations.” See 31 C.F.R. § 510.101 et seq. Executive Order 13722 and the North

Korea Sanctions Regulations prohibit the export of financial services from the United States or by

any U.S. person to North Korea, unless exempt or authorized by OFAC.

       23.      Executive Orders 13382 and 13722, the Weapons of Mass Destruction Proliferators

Sanctions Regulations, and North Korea Sanctions Regulations also prohibited any transaction

by any U.S. person or within the United States that evaded or avoided, or had the purpose of

evading or avoiding, any prohibition set forth in these regulations.

       24.      Executive Orders 13382 and 13722, the Weapons of Mass Destruction Proliferators

Sanctions Regulations, and North Korea Sanctions Regulations also prohibit any transaction by

any U.S. person or within the United States that evades or avoids, or has the purpose of evading

or avoiding, any prohibition set forth in these regulations.

                                                8
              Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 9 of 50



        25.      Foreign financial institutions regularly maintain accounts in the United States at

banks that process U.S. dollar transactions (“Correspondent Banks”). Correspondent Banks

accounts are broadly defined to include any account established for a foreign financial institution

to receive deposits from, or to make payments or disbursements on behalf of, the foreign financial

institution, or to handle other financial transactions related to such foreign financial institution.

See 31 C.F.R. § 1010.605. Correspondent Banks serve to support international wire transfers for

foreign customers in a currency that the foreign customer’s overseas financial institution normally

does not hold on reserve, such as U.S. dollars. It is through these accounts that the funds used in

U.S. dollar transactions clear.     SDNs are, among other things, prohibited from accessing

Correspondent Banks in the United States through foreign financial institutions, either directly or

indirectly.

        26.      The Export Administration Regulations contain a list of names of certain foreign

persons – including businesses, research institutions, government and private organizations,

individuals, and other types of legal persons – that are subject to specific license requirements for

the export, reexport and/or transfer (in-country) of specified items. These persons comprise the

U.S. Department of Commerce’s Entity List, which is found at Title 15 Code of Federal

Regulations, Part 744, Supplement No. 4. The Department of Commerce first published the Entity

List in February 1997 as part of its efforts to inform the public of entities who have engaged in

activities that could result in an increased risk of the diversion of exported, reexported and

transferred (in-country) items to WMD programs. Since its initial publication, grounds for

inclusion on the Entity List have expanded to include activities sanctioned by the U.S. State

Department and activities contrary to U.S. national security and/or foreign policy interests. On an



                                                 9
          Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 10 of 50



individual basis, the persons on the Entity List are subject to export licensing requirements and

policies supplemental to those found elsewhere in the Export Administration Regulations.

                           Bank Secrecy Act and the USA PATRIOT Act

       27.     According to the U.S. Department of the Treasury (“Treasury”), the global financial

system, trade flows, and economic development rely on correspondent banking relationships. To

protect this system from abuse, U.S. financial institutions must comply with national anti-money

laundering requirements set forth in the Bank Secrecy Act as well as sanctions programs

administered by OFAC. The Financial Crimes Enforcement Network (“FinCEN”) was responsible

for administering the Bank Secrecy Act in furtherance of its mission to safeguard the U.S. financial

system from illicit use.

       28.     The Bank Secrecy Act required U.S. financial institutions to take anti-money

laundering measures for foreign financial institutions engaged in correspondent banking of U.S.

dollar transactions.

       29.     The Bank Secrecy Act broadly defined foreign financial institutions to include

dealers of foreign exchange and money transmitters in a manner not merely incidental to their

business. See 31 C.F.R. § 1010.605(f).

       30.     Section 311 of the USA PATRIOT Act, codified at Title 31, United States Code,

Section 5318A as part of the Bank Secrecy Act, gave FinCEN a range of options, called “special

measures,” that could be adapted to target specific money laundering and terrorist financing

concerns. A Section 311 finding and the related special measure were implemented through

various orders and regulations incorporated into Title 31, Code of Federal Regulations, Chapter

X. In order to protect the integrity of the U.S. financial system, a special measure imposed under

Section 311 prevented financial institutions from causing U.S. financial institutions from engaging

                                                10
          Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 11 of 50



in any type of financial transaction with an entity within the jurisdiction deemed an area of money

laundering concern.

       31.     In May 2016, FinCEN made a Section 311 finding against North Korea.

Specifically, FinCEN’s finding deemed the entire North Korean financial sector as a jurisdiction

of primary money laundering concern. See Federal Register, Vol. 81, No. 107 (June 3, 2016).

       32.     In November 2016, FinCEN implemented the most severe special measure against

the entire North Korean financial sector. See Federal Register, Vol. 81, No. 217 (November 9,

2016); 31 CFR § 1010.659. The “special measure” barred U.S. financial institutions from

maintaining a correspondent account for any North Korean financial institution or any party acting

on its behalf. The “special measure” also required covered financial institutions to take reasonable

steps to not process a transaction for the correspondent account of a foreign bank in the United

States if such a transaction involved a North Korean financial institution. Because of the finding

that the entire North Korea financial sector was a primary money laundering concern, FinCEN cut

all North Korean financial institutions—and entities acting on their behalf—off from any trade in

U.S. dollar transactions via correspondent banking.

       33.     FinCEN noted that North Korea makes “extensive use of deceptive financial

practices, including the use of shell and front companies to obfuscate the true originator,

beneficiary, and purpose behind its transactions,” in part “to evade international sanctions.” See

Federal Register, Vol. 81, No. 217 at 78716, 78718. North Korean entities have attempted to

circumvent the Section 311(a) ban by using foreign front companies to engage in financial

transactions on their behalf.

       34.     Correspondent banks in the United States that fail to comply with the Section 311

finding, are subject to criminal liability pursuant to Title 31, United States Code, Section 5322.

                                                11
         Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 12 of 50



                                       COUNT ONE
                                     THE CONSPIRACY

       35.    From on or about March 11, 2013, through the Present, within the District of

Columbia and elsewhere, defendants KO CHOL MAN, KIM SONG UI, HAN UNG, RI JONG

NAM, JO UN HUI, O SONG HUI, RI MYONG JIN, RI JONG WON, JONG SUK HUI, KIM

TONG CHOL, KIM CHIN a/k/a KIM JIN, HUANG HAILIN, HUANG YUEQING, JIN

YONGHE, SUN WEI, RI CHUN HWAN, KIM HUI SUK, HAN YONG CHOL, RI CHUN

SONG, RI JONG CHOL, KIM KWANG CHOL, RI YONG SU, KU JA HYONG, JIN

YONGHUAN, KWON SONG IL, RYU MYONG IL, HYON YONG IL, HWANG WON JUN,

HAN KI SONG, HAN JANG SU, RI MYONG HUN, KIM KYONG NAM, and KIM HYOK JU

did knowingly combine, conspire, confederate and agree with others known and unknown to the

Grand Jury, to:

              a.      commit offenses against the United States, that is, the export of financial

       services from the United States to a SDN in North Korea without having first obtained the

       required license from OFAC, located in the District of Columbia, in violation of Title 50,

       United States Code, Sections 1702 and 1705, the Weapons of Mass Destruction

       Proliferators Sanctions Regulations, pursuant to Title 31, Code of Federal Regulations,

       Section 544.201, et seq., and North Korea Sanctions Regulations, pursuant to Title 31,

       Code of Federal Regulations, Section 510.201, et seq.;

              b.      defraud the U.S. Government by interfering with and obstructing a lawful

       government function, that is, the enforcement of: the Weapons of Mass Destruction

       Proliferators Sanctions Regulations; the North Korea Sanctions Regulations; and the of

       laws and regulations prohibiting the supply of financial services from the United States to


                                               12
  Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 13 of 50



a SDN in North Korea without authorization or a license, by deceit, craft, trickery, and

dishonest means;

       c.         defraud the United States government by interfering with and obstructing a

lawful government function, that is, supervision by the Federal Reserve Board and the

Office of Comptroller of Currency, which are located in the District of Columbia, of banks

implementation of required anti-money laundering and sanctions programs;

       d.         commit offenses against the United States, that is, by knowingly executing

a scheme: to defraud a financial institution; and to obtain moneys and funds owned and

under the custody and control of, a financial institution, by means of false and fraudulent

pretenses, representations, and promises, that is by concealing from U.S. financial

institutions that they were engaged in financial transactions with a North Korean financial

institution, which was in a jurisdiction deemed an area of money laundering concern, in

violation of Title 18, United States Code, Section 1344(1) and (2).

                              Objects of the Conspiracy

36.    The objects of the conspiracy were:

       a. to enrich the defendants and other co-conspirators;

       b. to transact in U.S. dollars by North Korean entities otherwise barred from

            accessing the U.S. financial system;

       c. to facilitate the purchase of products and services for North Korean end users;

            and

       d. to evade relevant regulations, prohibitions on export of financial service, and

            licensing requirements.



                                          13
          Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 14 of 50



                             Manner and Means of the Conspiracy

       37.     The manner and means by which defendants and their co-conspirators sought to

accomplish the objects of the conspiracy, included, among others, the following:

               a.      the defendants and other co-conspirators communicated with co-

conspirators inside and outside of North Korea;

               b.      FTB policy dictated sending the defendants and other co-conspirators

abroad “in close cooperation with different financial institutions of other countries to study fast

developing financial technologies and experiences of other countries.”

               c.      the defendants and other co-conspirators opened and operated covert

branches of FTB outside of North Korea, including in Thailand, Libya, Austria, Russia, Kuwait,

and China, which the defendants used to engage in otherwise prohibited U.S. dollar transactions.

               d.      the defendants and other co-conspirators took up residence in foreign

countries to operate these covert branches, from which they opened and operated front companies

and worked with established third-party financial facilitators to procure commodities and facilitate

payments in U.S. dollars on behalf of parties in North Korea;

               e.      the defendants and other co-conspirators concealed FTB’s involvement in

U.S. dollar payments from Correspondent Banks in order to trick the banks into processing

payments that the banks otherwise would not have done;

               f.      the defendants and other co-conspirators concealment tactics included:

                    i. establishing and using over 250 front companies to process U.S. dollar

                       payments;

                    ii. repeatedly creating new front companies after the government or banks

                       detected prior front companies’ association with North Korea;

                                                  14
          Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 15 of 50



                    iii. listing false end destinations and customers on documents such as contracts

                        and invoices; and

                    iv. engaging in coded conversations.

               g.       the defendants and other co-conspirators caused Correspondent Banks to

process at least $2.5 billion in illegal payments via over 250 front companies, which payments

transited through the United States during the period of the conspiracy.

                                             Overt Acts

       38.     In furtherance of this conspiracy, and to accomplish its purposes and objects, at

least one of the co-conspirators committed or caused to be committed, in the District of Columbia

and elsewhere, at least one of the following overt acts, among others:

               a.       FTB Headquarters

                     i. On or about March 13, 2013, JO UN HUI corresponded with agents of

                        several FTB foreign covert branches, including KIM TONG CHOL of FTB

                        Shenyang, KU JA HYONG of FTB Libya, HYON YONG IL of FTB

                        Thailand, KIM KYONG NAM and RI MYONG HUN of FTB Khabarovsk,

                        and RI JONG CHOL of FTB Austria.

                    ii. On or about July 19, 2013, a co-conspirator at FTB Headquarters made a

                        coded request for 2nd and 4th quarter balance information from HYON

                        YONG IL of FTB Thailand, RI JONG CHOL of FTB Austria, KU JA

                        HYONG of Libya, RYU MYONG IL of FTB Kuwait, and KIM KYONG

                        NAM and RI MYONG HUN of FTB Khabarovsk.

                    iii. On or about February 28, 2014, JO UN HUI made a coded request to HYON

                        YONG IL of FTB Thailand, KU JA HYONG of FTB Libya, HAN JANG

                                                 15
Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 16 of 50



         SU of FTB Moscow, KIM KYONG NAM and RI MYONG HUN of FTB

         Khabarovsk, and RYU MYONG IL of FTB Kuwait, to send currency

         balance information for 2014 to FTB Headquarters.

      iv. On or about June 10, 2015, a co-conspirator at FTB Headquarters

         corresponded with agents of several FTB foreign covert branches, including

         KIM TONG CHOL of FTB Shenyang, RI CHUN SONG of FTB Beijing,

         KU JA HYONG of FTB Libya, RYU MYONG IL of FTB Kuwait, HYON

         YONG IL of FTB Thailand, KIM KYONG NAM and RI MYONG HUN

         of FTB Khabarovsk, RI JONG CHOL of FTB Austria, RI CHUN HWAN

         and KIM HUI SUK of FTB Zhuhai, HAN JANG SU of FTB Moscow, and

         a Dandong representative of Korea Kwangson Bank, a sanctioned North

         Korean bank subordinate to FTB.

      v. On or about April 25, 2017, a co-conspirator at FTB headquarters

         corresponded with agents of several FTB foreign covert branches, including

         KIM TONG CHOL of FTB Shenyang, RI JONG CHOL of FTB Austria,

         RI CHUN SONG of FTB Beijing, KU JA HYONG of FTB Libya, HWANG

         WON JUN of FTB Thailand, RI CHUN HWAN of FTB Zhuhai, and HAN

         JANG SU of FTB Moscow.

      vi. On or about May 29, 2017, RI MYONG JIN corresponded with agents of

         several FTB foreign covert branches, including KIM TONG CHOL of FTB

         Shenyang, RI CHUN SONG of FTB Beijing, KU JA HYONG of FTB

         Libya, HWANG WON JUN of FTB Thailand, RI CHUN HWAN of FTB

         Zhuhai, RI MYONG HUN of FTB Khabarovsk, and HAN JANG SU of

                                 16
Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 17 of 50



            FTB Moscow.

        vii. On or about June 12, 2018, KO CHOL MAN, HAN UNG, and RI JONG

            NAM caused a FTB front company to pay a U.S. Company approximately

            $90,000.00 on behalf of the North Korean government.

     viii. On or about March 20, 2019, KO CHOL MAN, HAN UNG, and RI JONG

            NAM caused a FTB front company to pay a U.S. Company approximately

            $195,000.00 on behalf of the North Korean government.

        ix. On or about December 24, 2019, KO CHOL MAN, HAN UNG, and RI

            JONG NAM caused a foreign company to pay a U.S. Company

            approximately $10,000.00.

         x. On or about January 3, 2020, KO CHOL MAN, HAN UNG, and RI JONG

            NAM caused a foreign company to pay a U.S. Company approximately

            $20,000.00.

        xi. On or about January 10, 2020, KO CHOL MAN, HAN UNG, and RI JONG

            NAM caused a foreign company to pay a U.S. Company approximately

            $20,000.00.

   b.       FTB Shenyang

         i. On or about June 19, 2013, SUN WEI opened a bank account at Chinese

            Bank 1.

         ii. On or about August 6, 2013, FTB Headquarters sent KIM TONG CHOL

            coded instructions to pay a Shenyang foreign trade company (“Shenyang

            Company”) $46,000.00 at its Chinese bank and included a coded reference

            number.

                                   17
Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 18 of 50



      iii. On or about August 7, 2013, KIM TONG CHOL caused Sumer, a FTB

         Shenyang front company established by HUANG HAILIN, to wire a

         payment of $45,930.00 to Shenyang Company’s Chinese bank account,

         which payment cleared through a U.S. correspondent bank.

      iv. On or about August 21, 2013, KIM TONG CHOL directed HUANG

         YUEQING to amend a U.S. dollar payment instruction which contained a

         coded payment reference.

      v. On or about October 7, 2013, HAN JANG SU of FTB Moscow provided

         KIM TONG CHOL with passport information for KIM SONG UI and

         JONG SUK HUI of FTB HQ.

      vi. On or about November 11, 2013, KO CHOL MAN of FTB HQ sent a copy

         of his passport to KIM CHIN.

     vii. On or about December 3, 2013, KIM TONG CHOL directed JONG SUK

         HUI of FTB HQ to make a $30,000.00 payment using Shenyang Bright

         Century, a FTB Shenyang front company.

     viii. On or about December 17, 2013, KIM TONG CHOL corresponded with

         HUANG HAILIN about a transaction fee related to Sumer, a FTB Shenyang

         front company.

      ix. On or about February 20, 2014, KIM TONG CHOL provided FTB

         Headquarters the name of a FTB front company based out of the Marshall

         Islands, International Silver-Bridge Commercial Group, and its Chinese

         bank account.

      x. On or about April 2, 2014, FTB Headquarters sent KIM TONG CHOL

                                18
Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 19 of 50



          coded instruction to pay $25,000.00 to a Chinese electronics company at its

          Chinese bank account, and a related coded payment reference.

      xi. On or about April 3, 2014, KIM TONG CHOL caused International Silver-

          Bridge Commercial Group to wire payment of $24,910.00 to a Chinese

          electronics company’s Chinese bank account, which payment cleared

          through a U.S. correspondent bank.

     xii. On or about June 3, 2014, HUANG HAILIN discussed with KIM TONG

          CHOL a due diligence inquiry from Chinese Bank 1 about Sumer, a FTB

          Shenyang front company, and its wire payments to Panda International

          Information—a Chinese company that the U.S. Commerce Department

          added to the Entity List in June 2014 for activities contrary to the national

          security of the United States—and Dandong Kehua Economic and Trade

          Co—a Chinese company which OFAC later sanctioned.

     xiii. On or about June 3, 2014, KIM TONG CHOL directed HUANG HAILIN

          to falsely state to the Chinese Bank 1 that Sumer, a FTB Shenyang front

          company, wired payments to Panda International Information and Dandong

          Kehua Economic and Trade Co. for legitimate telecommunication

          equipment purchases.

     xiv. On or about July 8, 2014, HUANG YUEQING provided KIM TONG

          CHOL with a due diligence inquiry that a U.S. correspondent bank provided

          to Chinese Bank 1 in which HUANG YUEQING falsely told Chinese Bank

          1 that Sumer, a FTB Shenyang front company, did not have any relationship

          with North Korea.

                                   19
Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 20 of 50



     xv. On or about July 8, 2014, KIM TONG CHOL provided HUANG

          YUEQING with additional false statements for HUANG YUEQING to

          provide in regards to remaining questions on the due diligence inquiry from

          the U.S. correspondent bank.

     xvi. On or about July 11, 2014, KIM TONG CHOL directed HUANG

          YUEQING to contact Chinese Bank 2 to ask why a payment of $19,950

          from Sumer’s account at Chinese Bank 2 to a Chinese electronics

          company’s account at Chinese Bank 3 had not yet been processed.

    xvii. On or about July 18, 2104, SUN WEI made a recorded phone call to Chinese

          Bank 4 to inquire about opening an account and what the fees would be for

          international wire payments.

    xviii. On or about August 1, 2014, SUN WEI opened a bank account at Chinese

          Bank 4.

     xix. On or about August 15, 2014, KIM TONG CHOL and HUANG YUEQING

          caused Sumer’s account at Chinese Bank 2 to wire $19,930.00 to a Chinese

          electronics company’s account at Chinese Bank 3, which payment the U.S.

          correspondent bank blocked, and which wire included a coded FTB

          payment reference.

     xx. On or about September 29, 2014, KIM TONG CHOL provided JIN

          YONGHE FTB’s official stamp.

     xxi. On or about November 18, 2014, HUANG HAILIN sent KIM TONG

          CHOL payment confirmation of $400,000.00 from Headsoon, a FTB

          Zhuhai front company established by HUANG HAILIN, to Sumer.

                                   20
Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 21 of 50



    xxii. On or about February 25, 2015, SUN WEI received a Mingzheng contract

          with a Chinese company, which listed SUN WEI as the CEO of Mingzheng

          on the signature page.

    xxiii. On or about March 11, 2015, KIM CHIN sent KIM TONG CHOL U.S.

          dollar payment instructions to a Chinese electronics company.

    xxiv. On or about March 20, 2015, KIM CHIN sent Mingzheng’s U.S. dollar bank

          account information at Chinese Bank 4 to RI CHUN HWAN and KIM HUI

          SUK of FTB Zhuhai.

    xxv. On or about March 20, 2015, RI CHUN HWAN and KIM HUI SUK of FTB

          Zhuhai caused China Unitech, a FTB Zhuhai front company, to wire

          $100,000.00 to Mingzheng’s bank account at Chinese Bank 4, which

          payment cleared through a U.S. correspondent bank.

    xxvi. On or about March 24, 2015, KIM CHIN confirmed to RI CHUN HWAN

          and KIM HUI SUK of FTB Zhuhai that FTB Shenyang had taken a loan of

          $100,000.00 from FTB Zhuhai.

   xxvii. On or about June 12, 2015, JIN YONGHE directed KIM TONG CHOL to

          pay $23,470.00 to a co-conspirator company.

   xxviii. On or about June 12, 2015, KIM TONG CHOL and JIN YONGHE caused

          Mingzheng to wire $23,470.00 to a co-conspirator company, which

          payment cleared through a U.S. correspondent bank.

    xxix. On or about November 2, 2015, KIM TONG CHOL caused Mingzheng to

          wire $174,982.00 to a Chinese company’s Chinese bank account, which

          payment the U.S. correspondent bank blocked.

                                   21
Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 22 of 50



    xxx. On or about November 5, 2015, KIM TONG CHOL caused Mingzheng to

         wire $295,769.21 to Chinese company 2’s Chinese bank account, which

         payment the U.S. correspondent bank blocked.

    xxxi. On or about November 11, 2015, KIM TONG CHOL and Chinese

         Telecommunications Company 1 employee received a contract receipt from

         Chinese Company 2 about the November 5, 2015 blocked payment, which

         contract reflected the shipment of electronic goods to North Korea.

   xxxii. On or about November 12, 2015, KIM TONG CHOL and a Chinese

         Telecommunications Company 1 employee received a contract receipt from

         Chinese Company 2 about the November 5, 2015 blocked payment, which

         contract falsely changed the destination of the shipment of electronic goods

         from North Korea to Hong Kong.

   xxxiii. On or about November 18, 2015, JIN YONGHE sent KIM TONG CHOL a

         notice from Chinese Bank 4 notifying Mingzheng that a U.S. correspondent

         bank blocked a payment of $24,932.00 as part of OFAC sanction

         compliance.

   xxxiv. On or about November 18, 2015, JIN YONGHE sent KIM TONG CHOL a

         notice from Chinese Bank 4 notifying Mingzheng that a U.S. correspondent

         bank blocked a payment of $174,982.00, which noted that the transaction

         could not be processed due to the Weapons of Mass Destruction

         Proliferators Sanctions Regulations issued by OFAC.

   xxxv. On or about November 19, 2015, KIM TONG CHOL sent JIN YONGHE

         several documents including a copy of SUN WEI’s Chinese national

                                  22
Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 23 of 50



          identification card, an English translation of the identification card, invoices

          documenting payments from Mingzheng, the business registration

          certificate for Mingzheng , and Certificate of Incorporation for Mingzheng.

   xxxvi. On or about November 19, 2015, KIM TONG CHOL sent JIN YONGHE a

          copy of the wire transfer receipt for the $174,982.00, which had hand

          written notes underlining the North Korean weapons of mass destruction

          reference and the information about filing a license application with OFAC.

  xxxvii. On or about November 20, 2015, JIN YONGHE sent KIM TONG CHOL a

          copy of a notice from Chinese Bank 1 that a U.S. correspondent bank

          blocked a payment of $9,945.0 payment from a Chinese electronics

          company to Mingzheng because of OFAC’s weapons of mass destruction

          proliferation sanctions program.

  xxxviii. On or about November 20, 2015, SUN WEI submitted a letter to OFAC in

          which he falsely stated that Mingzheng had not violated the North Korean

          weapons of mass destruction proliferators sanctions regulations issued by

          OFAC.

   xxxix. On or about November 20, 2015, SUN WEI submitted a license application

          to OFAC, which contained Mingzheng incorporation records and fabricated

          contracts and invoices signed by SUN WEI.

      xl. On or about December 7, 2015, JIN YONGHE sent KIM TONG CHOL

          information about OFAC blocking Mingzheng payments via a U.S.

          correspondent bank.

      xli. On or about January 12, 2016, a Swiss businessman told KIM TONG

                                    23
Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 24 of 50



          CHOL to create falsified documents, including a signed agreement between

          Mingzheng and the Swiss company, to replace the original contract with a

          North Korean entity, in an attempt to have OFAC release $41,822.04 in

          blocked funds Mingzheng had attempted to send the Swiss businessman on

          or about November 15, 2015.

     xlii. On or about January 15, 2016, KIM TONG CHOL informed JO UN HUI

          of FTB Headquarters about three sets of U.S. dollar payments to front

          companies, each with a coded FTB payment reference.

    xliii. On or about January 15, 2016, KIM TONG CHOL further informed JO UN

          of FTB Headquarters HUI about the blocking of Mingzheng payments by

          OFAC.

    xliv. On or about January 15, 2016, KIM TONG CHOL also informed JO UN

          HUI of FTB Headquarters that KIM TONG CHOL was attempting to get

          fabricated documents relating to the Mingzheng blocked funds, which

          would be submitted to OFAC.

     xlv. On or about March 1, 2016, KIM TONG CHOL sent the documents to the

          Swiss businessman, including a fabricated Mingzheng contract backdated

          June 5, 2015, with the Swiss businessman’s company, which falsely stated

          that the goods originated shipped from Hong Kong, when in fact they were

          coming from North Korea.

        DANDONG KEHUA

    xlvi. On or about March 29, 2013, FTB Headquarters sent KIM TONG CHOL

          coded payment instructions to pay co-conspirator Dandong Kehua—a

                                  24
Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 25 of 50



          Chinese company which OFAC later sanctioned—$8,670.00, which

          instructions reflected that such payment was for a 20% payment for a prior

          contract.

    xlvii. On or about April 1, 2013, KIM TONG CHOL at FTB Shenyang caused

          Mingzheng to wire a payment of $8,670.00 to Dandong Kehua’s Chinese

          bank account, which payment cleared through a U.S. correspondent bank,

          and which payment included the same notation of a 20% payment for a prior

          contract and a coded FTB reference number.

   xlviii. On or about August 8, 2014, FTB Headquarters sent KIM TONG CHOL

          coded payment instructions to pay co-conspirator Dandong Kehua

          $59,319.00, which instructions included a coded FTB reference number.

    xlix. On or about April 20, 2013, co-conspirator Dandong Kehua renewed an

          annual contract with Chinese Telecommunications Company 2 for the sale

          of Chinese Telecommunications Company 2 handsets, and which contract

          contained a provision requiring compliance with U.S. export control laws

          and forbade shipment to embargoed countries.

       l. On or about August 13, 2014, KIM TONG CHOL at FTB Shenyang caused

          Mingzheng to wire a payment of $613,483.80 to Dandong Kehua’s Chinese

          bank account, which payment cleared through a U.S. correspondent bank,

          and which payment included the same coded FTB reference number.

      li. On or about September 5, 2014, FTB Headquarters sent KIM TONG CHOL

          coded payment instructions to pay co-conspirator Dandong Kehua

          $250,871.60, which instructions included a coded FTB reference number.

                                  25
Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 26 of 50



      lii. On or about September 8, 2014, KIM TONG CHOL at FTB Shenyang

         caused International Silver-Bridge Commercial Group to wire a payment of

         $250,380.03 to Dandong Kehua’s Chinese bank account, which payment

         cleared through a U.S. correspondent bank.

     liii. On or about February 17, 2015, co-conspirator Dandong Kehua renewed an

         annual contract with Chinese Telecommunications Company 2 for the sale

         of Chinese Telecommunications Company 2 handsets, and which contract

         contained a provision requiring compliance with U.S. export control laws

         and forbade shipment to embargoed countries.

     liv. On or about August 26, 2015, FTB Headquarters sent KIM TONG CHOL

         coded payment instructions to pay co-conspirator Dandong Kehua

         $454,900.00, which payment instructions encoded Dandong Kehua’s phone

         number and bank account, and the SWIFT code for the Bank of Dandong—

         a bank which the United States subsequently banned from U.S. dollar

         transactions based on North Korean money laundering.

         PANDA INTERNATIONAL INFORMATION TECHNOLOGY

      lv. On or about August 21, 2014, FTB Headquarters sent KIM TONG CHOL

         coded instructions to pay Panda International Information Technology—a

         Chinese company that the Commerce Department added to the Entity List

         in June 2014 for activities contrary to the national security of the United

         States—$120,000.00 at Panda International Information Technology’s




                                  26
     Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 27 of 50



              Chinese bank account, noted that the customer was the Korean Ministry of

              Post and Telecommunication, and a related coded payment reference.

          lvi. On or about August 22, 2014, KIM TONG CHOL caused Mingzheng to

              wire payment for $119,782.00 to Panda International Information

              Technology’s Chinese bank account, which payment cleared through a U.S.

              correspondent bank, with a notation referencing the coded payment.

          lvii. On or about March 23, 2015, RI CHUN HWAN and KIM HUI SUK of FTB

              Zhuhai caused China Unitech, a FTB Zhuhai front company, to wire

              $200,000.00 to Panda International Information Technology’s Chinese

              bank account, which payment cleared through a U.S. correspondent bank.

         lviii. On or about October 29, 2015, KIM TONG CHOL caused Mingzheng to

              wire $174,982.00 to Panda International Information Technology’s Chinese

              bank account on behalf of Cheo Technology joint venture, which payment

              the U.S. correspondent bank blocked, and which wire included a coded FTB

              payment reference.

c.      FTB Zhuhai

            i. On or about September 5, 2013, KIM HUI SUK informed HUANG

              YUEQING of FTB Shenyang that KIM HUI SUK caused Headsoon, a FTB

              Zhuhai front company, to wire $498,000.00 to a Chinese company’s bank

              account at Chinese Bank 1, which payment cleared through a U.S.

              correspondent bank.

           ii. On or about October 3, 2013, RI CHUN HWAN shared his new FTB Zhuhai

              contact information with KIM TONG CHOL, who forwarded that

                                      27
Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 28 of 50



          information to FTB Headquarters.

      iii. On or about October 14, 2013, FTB Headquarters sent RI CHUN HWAN

          coded instructions to pay a Malaysian company $50,220.88 at its Malaysian

          bank account with a coded reference number and a contract number.

      iv. On or about October 15, 2013, RI CHUN HWAN caused Headsoon, a FTB

          Zhuhai front company, to wire $50,100.00 to the Malaysian company’s

          bank account, which payment cleared through a U.S. correspondent bank.

      v. On or about January 6, 2014, FTB Headquarters sent FTB Zhuhai coded

          instructions to wire a Malaysian company $20,937.00 at its Malaysian bank

          account for a contract with a North Korean trading company with a coded

          reference number.

      vi. On or about January 7, 2014, KIM HUI SUK caused China Unitech, a FTB

          Zhuhai front company, to wire $20,875.00 to the Malaysian company’s

          Malaysian bank account, which payment cleared through a U.S.

          correspondent bank.

     vii. On or about January 7, 2014, KIM HUI SUK caused FTB Zhuhai to send

          coded confirmation to FTB Headquarters that FTB Zhuhai paid $20,937.00,

          with the same coded FTB reference number.

     viii. On or about January 20, 2015, KIM HUI SUK caused China Unitech, a FTB

          Zhuhai front company, to wire $6,325.36 to Headsoon, a FTB Zhuhai front

          company, which payment cleared through a U.S. correspondent bank.

      ix. On or about March 20, 2015, RI CHUN HWAN caused FTB Zhuhai to

          arrange a $200,000.00 loan with a North Korean trade company.

                                  28
     Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 29 of 50



           x. On or about March 31, 2015, KIM HUI SUK provided the name and

               Chinese bank account number of China Unitech, a FTB Zhuhai Front

               Company, to an agent of Korea Kwangson Bank, a sanctioned North Korean

               bank subordinate to FTB.

           xi. On or about December 23, 2018, RI MYONG JIN of FTB Headquarters

               communicated with RI CHUN HWAN.

          xii. On or about April 19, 2019, RI CHUN HWAN confirmed to RI MYONG

               JIN of FTB Headquarters in a coded communication that RI CHUN HWAN

               caused FTB Zhuhai to make a $1,060,000.00 payment.

d.      FTB Beijing

            i. On or about November 3, 2014, HAN YONG CHOL sent Korea Kwangson

               Bank, a sanctioned North Korean bank subordinate to FTB, coded

               instructions to make two payments totaling $500,000.00 to Dandong Kehua

               Economic and Trade Co—a Chinese company which OFAC later

               sanctioned.

           ii. On or about November 19, 2014, HAN YONG CHOL received the name

               and bank account of a front company associated with Korea Kwangson

               Bank, a sanctioned North Korean bank subordinate to FTB.

           iii. On or about June 23, 2015, RI CHUN SONG received coded instructions

               from Korea Kwangson Bank, a sanctioned North Korean bank subordinate

               to FTB, to make a $56,941.00 payment.

           iv. On or about June 23, 2015, RI CHUN SONG sent the coded $56,941.00

               payment instructions from Korea Kwangson Bank, a sanctioned North

                                      29
Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 30 of 50



         Korean bank subordinate to FTB, to HAN YONG CHOL.

      v. On or about August 27, 2015, HAN YONG CHOL caused Hong Kong Vast

         International Trade Co., a FTB Beijing front company, to wire $248,085.00

         to a Korea Kwangson Bank front company’s Chinese bank account, which

         payment cleared through a U.S. correspondent bank.

      vi. On or about December 9, 2015, HAN YONG CHOL received due diligence

         documents from a Chinese Bank 1, which documents referenced OFAC

         compliance.

     vii. On or about December 15, 2015, HAN YONG CHOL received a ledger that

         a Chinese bank compiled of wire payments transacted in 2015 by Hong

         Kong Vast International Trade Co., a FTB Beijing front company, totaling

         approximately $13,988,940.27.

     viii. On or about March 18, 2016, RI CHUN SONG contacted FTB

         Headquarters to share his new contact information.

      ix. On or about March 23, 2016, FTB Headquarters sent RI CHUN SONG

         coded instructions to pay a Chinese company $768,974.70, with a coded

         FTB reference number.

      x. On May 3, 2016, HAN YONG CHOL sent KIM KYONG NAM and RI

         MYONG HUN of FTB Khabarovsk a copy of HAN YONG CHOL’S

         passport.

      xi. On or about May 24, 2016, RI CHUN SONG informed HAN YONG CHOL

         that a Chinese bank wanted FTB to send payment instructions in a letter on

         FTB letterhead, signed by KIM SONG UI, and be addressed to the Chinese

                                 30
Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 31 of 50



          bank’s financial institution department.

     xii. On or about November 22, 2016, RI CHUN SONG received coded

          instructions from FTB Headquarters to pay a U.S. Company $77,400.00 on

          behalf of the North Korean government with a coded reference number.

     xiii. On or about November 23, 2016, RI CHUN SONG caused Dalian Ouya, a

          FTB Beijing front company, to wire $77,400.00 to a U.S. Company, which

          payment cleared through a U.S. correspondent bank.

     xiv. On or about November 23, 2016, RI CHUN SONG sent FTB Headquarters

          a coded receipt for payment of $77,400.00 by Dalian Ouya, a FTB Beijing

          front company, to a U.S. Company.

     xv. On or about May 8, 2017, RI CHUN SONG sent HAN YONG CHOL

          payment confirmation that a FTB Beijing front company sent $385,000.00

          to Velmur—a FTB Vladivostok front company, which OFAC later

          sanctioned—which payment cleared through a U.S. correspondent bank.

     xvi. On or about May 8, 2017, RI CHUN SONG sent HAN YONG CHOL

          payment confirmation that a FTB Beijing front company sent $407,000.00

          to Velmur, which payment cleared through a U.S. correspondent bank.

    xvii. On or about June 27, 2017, RI CHUN SONG sent FTB Headquarters a

          coded receipt for payment of $150,000.00.

    xviii. On or about September 26, 2018, HAN YONG CHOL sent KU JA HYONG

          of FTB Libya identity documents for co-conspirators in Libya.

     xix. On or about February 17, 2019, HAN YONG CHOL warned RI CHUN

          SONG of FTB Beijing about anti-money laundering regulations being

                                   31
     Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 32 of 50



               implemented by banks.

          xx. On or about May 28, 2019, HAN YONG CHOL described hardware failures

               in a component that can be used in ship, aviation, and rocket machinery.

e.      FTB Austria

            i. On or about May 9, 2013, FTB Headquarters sent RI JONG CHOL coded

               payment instructions for payment of $44,455.08 on behalf of a North

               Korean entity.

           ii. On or about March 14, 2014, RI JONG CHOL provided documentation to

               an Austrian bank, which stated that the Ungum Corporation was wholly

               owned by the North Korean government.

           iii. On or about May 5, 2014, RI JONG CHOL informed HYON YONG IL that

               RI YONG SU was the Section Chief of the Ungum Corporation—an entity

               OFAC sanctioned in August 2018 as a FTB front company—who was

               responsible for Ungum’s Austrian bank account.

           iv. On or about October 23, 2014, RI JONG CHOL signed a power of attorney

               form in Austria on behalf of Ungum Corporation.

           v. On or about February 28, 2018, RI JONG CHOL received coded payment

               instructions from KIM KWANG CHOL.

           vi. On or about November 11, 2018, RI JONG CHOL informed KIM KWANG

               CHOL, the chairman of Ungum, about the shipment of coal and a related

               coded FTB U.S. dollar payment reference.

          vii. On or about February 18, 2019, RI JONG CHOL informed KIM KWANG

               CHOL, the chairman of Ungum, about a coded FTB U.S. dollar payment

                                       32
     Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 33 of 50



              reference.

          viii. On or about March 17, 2019, RI JONG CHOL informed KIM KWANG

              CHOL, the chairman of Ungum, about a coded FTB U.S. dollar payment

              reference.

f.      FTB Libya

            i. On or about April 26, 2013, JIN YONGHUAN caused Hong Kong Yuzheng

              Industry Co., Limited to be incorporated in Hong Kong.

           ii. On or about July 10, 2013, KIM TONG CHOL informed FTB Headquarters

              that he had signed a contract with Liaoning Yuzheng International Trading

              Co., Ltd. (“Liaoning Yuzheng”) and that they would use an offshore

              company to move funds.

           iii. On or about November 9, 2016, KU JA HYONG and JIN YONGHUAN

              caused Hong Kong Yuzheng, the offshore branch of Liaoning Yuzheng, to

              receive a payment of approximately $994,980.00 from Dandong Zhicheng

              Metallic Materials—a company which OFAC later sanctioned—which

              payment cleared through a U.S. correspondent bank.

           iv. On or about October 18, 2016, KU JA HYONG caused JIN YONGHUAN

              to use Hong Kong Yuzheng, the offshore branch of Liaoning Yuzheng, to

              make a payment of approximately $101,206.00 to a U.S. Company, which

              payment cleared through a U.S. correspondent bank.

           v. On or about November 9, 2016, KU JA HYONG and JIN YONGHUAN

              caused Hong Kong Yuzheng, the offshore branch of Liaoning Yuzheng, to

              receive a payment of approximately $100,000.00 from Ruizhi Resources—

                                       33
     Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 34 of 50



              a front company for Dandong Zhicheng Metallic Materials—which

              payment cleared through a U.S. correspondent bank.

           vi. On or about January 4, 2017, KU JA HYONG and JIN YONGHUAN

              caused Hong Kong Yuzheng, the offshore branch of Liaoning Yuzheng, to

              make a payment of approximately $499,436.00 to a Chinese oil company,

              which payment cleared through a U.S. correspondent bank.

          vii. On or about June 8, 2017, KU JA HYONG sent JIN YONGHUAN coded

              instructions to pay $77,400.00 to the U.S. Company, with a coded FTB

              reference number.

          viii. On or about June 8, 2017, KU JA HYONG sent JIN YONGHUAN coded

              instructions to pay $21,000.00 to a Chinese communication company, with

              a coded FTB reference number.

g.      FTB Kuwait

            i. On or about February 8, 2017, RYU MYONG IL provided KWON SONG

              IL a copy of RYU MYONG IL’s Kuwaiti identity card.

           ii. On or about April 26, 2017, RYU MYONG IL corresponded with FTB

              Headquarters.

           iii. On or about May 15, 2017, RYU MYONG IL informed a co-conspirator

              about coded payment transactions.

           iv. On or about May 21, 2017, RYU MYONG IL informed FTB Headquarters

              about crediting U.S. dollar payments he received from North Koreans in

              Kuwait.

           v. On or about June 26, 2017, KWON SONG IL received coded instructions

                                     34
     Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 35 of 50



               from FTB Headquarters to pay $63,000.00 to a state fund for economic

               development.

           vi. On or about August 29, 2017, RI MYONG JIN of FTB Headquarters sent

               RYU MYONG IL and KWON SONG IL coded instructions to pay

               $705,000.00 to a foreign telecommunications company, with a coded FTB

               reference number, on behalf of Cheo Technology joint venture.

          vii. On or about September 11, 2017, RYU MYONG IL informed FTB

               Headquarters about crediting payments he received from North Koreans in

               Kuwait.

          viii. On or about September 25, 2017, RYU MYONG IL confirmed in a coded

               message to RI MYONG JIN of FTB Headquarters that RYU MYONG IL

               paid $705,000.00 related to the foreign telecommunications company’s

               invoice to Cheo Technology joint venture.

           ix. On or about September 30, 2017, KWON SONG IL received an account

               statement from a Kuwaiti financial institution.

           x. On or about October 27, 2017, KWON SONG IL received a request from a

               Kuwaiti financial institution to update his account information.

h.      FTB Thailand

            i. On or about August 26, 2013, HYON YONG IL arranged for HAN UNG

               of FTB Headquarters and RYU MYONG IL of FTB Kuwait to travel via

               Air Koryo— an airline which OFAC later sanctioned—to Thailand.

           ii. On or about July 11, 2014, HYON YONG IL received coded payment

               instructions from FTB Headquarters to pay $50,340.00 to a Thai electronics

                                        35
Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 36 of 50



         company’s Singaporean bank account for a contract with the North Korean

         government with a coded FTB reference number.

      iii. On or about July 15, 2014, HYON YONG IL caused the wiring of

         $30,340.00 to the Thai electronics company’s Singapore bank account,

         which payment cleared through a U.S. correspondent bank.

      iv. On September 17, 2015, HYON YONG IL emailed FTB Headquarters a

         letter issued by FTB Headquarters that guaranteed payment to a Thai front

         company for a shipment of aluminum to a North Korean purchaser with a

         purchase price of $325,080.00, which if not paid to the Thailand front

         company within six months, FTB Headquarters would debit the North

         Korean buyer’s account and repay the full purchase price directly to the

         Thailand front company.

      v. On or about December 28, 2015, HYON YONG IL communicated with

         FTB Beijing’s HAN YONG CHOL about obtaining Thai residency for an

         incoming FTB Thailand agent, HWANG WON JUN, and provided a copy

         of HWANG WON JUN’s North Korean passport, as well as his application

         for residency in Thailand.

      vi. On or about January 25, 2016, HYON YONG IL requested a Chinese

         company to issue an invoice in the name of Kisgum Co., LTD, a FTB

         Thailand front company.

     vii. On or about January 28, 2016, HYON YONG IL received a message about

         a banking problem due to OFAC and how they were working to solve this

         problem.

                                   36
Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 37 of 50



     viii. On or about May 2, 2016, HYON YONG IL received a spreadsheet

          detailing a profit–sharing plan between a business in Thailand and FTB,

          which included expenses related to travel to/from North Korea.

      ix. On or about April 21, 2017, JO UN HUI of FTB Headquarters sent

          HWANG WON JUN coded instructions to pay Thailand Front Company 1

          $49,785.00 at its Thailand bank account, with a coded FTB reference

          number.

      x. On or about July 19, 2017, HWANG WON JUN caused Kisgum Co, LTD,

          a FTB Thailand front company, to pay approximately $45,839.12 to a

          company which Australia subsequently designated, which payment cleared

          through a U.S. correspondent bank.

      xi. On or about October 9, 2017, HWANG WON JUN received coded

          instructions to pay a communications company $50,250.00 at its Thai bank

          account with a coded FTB reference number.

     xii. On or about December 28, 2017, FTB Headquarters sent HWANG WON

          JUN coded instructions to pay a technology company $600,000.00 on

          behalf of a North Korean based electronics and communications company,

          with a coded FTB reference number.

     xiii. On or about December 29, 2017, HWANG WON JUN sent FTB

          Headquarters a coded confirmation of the $600,000.00 payment, with a

          coded FTB reference number.

     xiv. On or about September 3, 2018, HAN KI SONG sent an order to First Credit

          Bank, another sanctioned North Korean bank, to make a $25,000.00

                                  37
Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 38 of 50



          payment.

     xv. On or about October 16, 2018, HAN KI SONG sent an order to First Credit

          Bank, another sanctioned North Korean bank, to make a $50,000.00

          payment.

     xvi. On or about December 26, 2018, HAN KI SONG sent a copy of his North

          Korean passport to a Thai company.

    xvii. On or about March 13, 2019, HAN KI SONG sent an order to First Credit

          Bank, another sanctioned North Korean bank, to make a $40,000.00

          payment.

    xviii. On or about May 23, 2019, RI MYONG JIN of FTB Headquarters sent

          HWANG WON JUN coded instructions to pay two Chinese companies,

          $303,329.83 and $1,000,000.00 respectively, both of which payments

          included a coded FTB reference number.

     xix. On or about June 12, 2019, RI MYONG JIN of FTB Headquarters sent

          HWANG WON JUN coded instructions to pay $49,850.00 to a Thai

          company and included a coded FTB reference number.

     xx. On or about June 13, 2019, RI MYONG JIN of FTB Headquarters sent

          HWANG WON JUN coded instructions to pay $50,250.00 to a Thai

          telecommunication company and included a coded FTB reference number.

     xxi. On or about June 14, 2019, RI MYONG JIN of FTB Headquarters sent

          HWANG WON JUN coded instructions to pay $100,000.00 to a Chinese

          technology company and included a coded FTB reference number.

    xxii. On or about June 14, 2019, HWANG WON JUN informed RI MYONG JIN

                                 38
     Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 39 of 50



               of FTB Headquarters that HWANG WON JUN had caused a payment of

               $49,850.00 and included a coded FTB reference number.

i.      FTB Moscow

            i. On or about December 30, 2015, HAN JANG SU informed KO CHOL

               MAN and KIM TONG CHOL of FTB Headquarters that the FTB office in

               Moscow was operational.

           ii. On or about July 30, 2016, HAN JANG SU sent HAN YONG CHOL of

               FTB Beijing a “Certificate of Appointment” document that identified HAN

               JANG SU as the Deputy General Manager of a Dandong-based Chinese

               trading company.

           iii. On or about June 28, 2017, HAN JANG SU received a request from a

               Russian bank for a letter from the North Korean government confirming RI

               JONG WON’s status at FTB.

           iv. On or about October 4, 2017, HAN JANG SU received a contract and

               related documents, which detailed the sale of goods for $67,840.00 to be

               paid via a U.S. correspondent bank, and that shipments would transit

               through Dalian, China with an ultimate destination of North Korea.

           v. On or about October 5, 2017, HAN JANG SU received a contract for the

               purchase of goods in U.S. dollars for the Korea Gyonghung General Trading

               Corporation in North Korea.

           vi. On or about October 18, 2017, HAN JANG SU sent a Russian bank a letter

               from FTB headquarters addressing problems with correspondent banking.

          vii. On or about January 10, 2018, KO CHOL MAN, HAN UNG, RI JONG

                                       39
Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 40 of 50



          NAM, and O SONG HUI of FTB Headquarters caused HAN JANG SU to

          send a letter to a Russian bank confirming their status as members of the

          Board of Directors at FTB.

     viii. On or about January 29, 2018, HAN JANG SU provided a Russian bank

          with a signature card for FTB’s account signed by:

             1. KO CHOL MAN, listed as Chairman and President;

             2. HAN UNG, listed as Vice President;

             3. RI JONG NAM, listed as Vice President;

             4. RI YONG SU;

             5. JO UN HUI;

             6. O SONG HUI, and

             7. RI JONG WON.

      ix. On or about August 13, 2018, HAN JANG SU informed RI CHUN SONG

          that banks required corporate registration documents notarized by the North

          Korean embassy or Army commander in order to open a bank account for a

          foreign company.

      x. On or about January 10, 2019, HAN JANG SU received a due diligence

          document for a Russian bank, which reflected that KO CHOL MAN was

          the beneficial owner of FTB’s bank account and the chairman of FTB, and

          that FTB was 100% owned by the government of North Korea.

      xi. On or about January 10, 2019, HAN JANG SU received an inquiry from a

          Russian bank about Ungum.

     xii. On or about January 10, 2019, HAN JANG SU received a due diligence

                                   40
     Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 41 of 50



               document for a Russian bank, which reflected that KIM KWANG CHOL

               was the beneficial owner of Ungum’s bank account and the chairman of

               Ungum, and that Ungum was 100% owned by the government of North

               Korea.

          xiii. On or about January 29, 2019, KO CHOL MAN, HAN UNG, RI JONG

               NAM, and O SONG HUI of FTB Headquarters caused HAN JANG SU to

               send a letter to a Russian bank confirming their status as members of the

               Board of Directors at FTB.

j.      FTB Khabarovsk

            i. On or about May 21, 2013, RI MYONG HUN obtained accreditation

               documents from the Central Bank of Russia, which identified RI MYONG

               HUN as the head of the Representative Office of FTB in Khabarovsk.

           ii. On or about March 10, 2015, KIM TONG CHOL sent RI MYONG HUN

               information about Shenyang Bright Century Trade Limited Co., a FTB

               Shenyang front company.

           iii. On or about August 27, 2015, RI MYONG HUN completed a signature card

               of FTB Khabarovsk’s bank account at a Russian bank.

           iv. On or about September 22, 2015, KIM SONG UI, identified as president of

               FTB, signed a power of attorney authorizing KIM KYONG NAM,

               identified as deputy head of FTB’s representative office in Khabarovsk, to

               act on behalf of FTB with Russian banks and government entities, establish

               correspondent banking relationships, provide assistance to FTB clients,

               make deposits of FTB funds.

                                       41
     Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 42 of 50



           v. On or about October 4, 2015, KIM SONG UI, identified as president of

               FTB, certified that FTB Headquarters previously appointed KIM KYONG

               NAM as the deputy head of FTB’s representative office in Khabarovsk.

           vi. On or about October 4, 2015, KIM SONG UI, identified as president of

               FTB, certified that FTB Headquarters previously appointed RI MYONG

               HUN as the head of FTB’s representative office in Khabarovsk.

          vii. On or about November 1, 2015, KIM KYONG NAM submitted due

               diligence records to a Russian bank which identified KIM KYONG NAM

               as an employee of the official representative office of FTB in Khabarovsk.

          viii. On or about November 1, 2015, RI MYONG HUN submitted due diligence

               records to a Russian bank which identified RI MYONG HUN as an

               employee of the official representative office of FTB in Khabarovsk.

           ix. On or about December 27, 2015, KIM KYONG NAM corresponded with

               HYON YONG IL of FTB Thailand.

           x. On or about January 27, 2019, RI MYONG JIN and JO UN HUI of FTB

               Headquarters received a message from HAN JANG SU of FTB Moscow.

k.      FTB Vladivostok

           xi. On or about April 17, 2017, HAN YONG CHOL of FTB Beijing sent a co-

               conspirator bank account information for Velmur—a FTB Vladivostok

               front company, which OFAC later sanctioned.

          xii. On or about June 12, 2017, KIM HYOK JU caused a co-conspirator in

               Russia to receive bank account information for Velmur, a FTB Vladivostok

               front company.

                                       42
          Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 43 of 50



                xiii. On or about the following dates, KIM HYOK JU caused the following wires

                      to Velmur, which payments cleared through a U.S. correspondent bank:

                          Date                      Wire Amount                   Wire To
                       May 5, 2017                  $1,199,975.00                 Velmur
                       May 9, 2017                  $1,099,975.00                 Velmur
                       May 10, 2017                  $999,975.00                  Velmur
                       May 12, 2017                 $1,200,000.00                 Velmur
                       May 12, 2017                 $1,510,000.00                 Velmur
                       May 24, 2017                  $500,000.00                  Velmur
                       June 1, 2017                  $490,000.00                  Velmur
                xiv. On or about November 7, 2017, KIM HYOK JU provided a co-conspirator

                      in Russia with a copy of the U.S. Department of Justice’s forfeiture

                      complaint against FTB-front company Velmur.

       (Conspiracy to Commit Offenses and Defraud the United States, in violation of Title
       18, United States Code, Section 371)

                                        COUNT TWO
                 (Violation of the International Emergency Economic Powers Act)

       39.     The allegations set forth in Paragraphs 1 through 34 and 37 through 38 are

incorporated and re-alleged by reference in this Count.

       40.     On or about March 20, 2015, KO CHOL MAN, RI CHUN HWAN, KIM HUI SUK,

KIM TONG CHOL, HUANG HAILIN, HUANG YUEQING, KIM CHIN a/k/a KIM JIN, JIN

YONGHE, and SUN WEI did willfully violate and attempt to violate the International Emergency

Economic Powers Act, by effecting payment of $100,000.00 from China Unitech, a FTB Zhuhai

front company, to Mingzheng, a FTB Shenyang front company, which transited through the United

States financial system, on behalf of the Democratic People’s Republic of Korea, without a license

or authorization obtained from the U.S. Department of the Treasury’s Office of Foreign Assets

Control located in the District of Columbia.

                                               43
         Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 44 of 50



       (Unlawful Provision of Financial Services to a SDN in North Korea, in violation of
       Title 50, United States Code, Section 1705; Title 31, Code of Federal Regulations, Part
       544)

                                       COUNT THREE
                 (Violation of the International Emergency Economic Powers Act)

       41.     The allegations set forth in Paragraphs 1 through 34 and 37 through 38 are

incorporated and re-alleged by reference in this Count.

       42.     On or about May 8, 2017, KIM SONG UI, HAN UNG, RI CHUN SONG, HAN

YONG CHOL, HAN JANG SU, RI MYONG HUN, KIM KYONG NAM. and KIM HYOK JU

did willfully violate and attempt to violate the International Emergency Economic Powers Act, by

effecting payment of $407,000.00 from a FTB Beijing front company to Velmur, a FTB

Vladivostok front company, which transited through the United States financial system, on behalf

of the Democratic People’s Republic of Korea, without a license or authorization obtained from

the U.S. Department of the Treasury’s Office of Foreign Assets Control located in the District of

Columbia.

       (Unlawful Provision of Financial Services to a SDN in North Korea, in violation of
       Title 50, United States Code, Section 1705; Title 31, Code of Federal Regulations, Parts
       544 and 510)




                                               44
           Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 45 of 50



                                   COUNTS FOUR – SEVEN
                                       (Bank Fraud)

         43.    The allegations set forth in Paragraphs 1 through 34 and 37 through 38 are

incorporated and re-alleged by reference in this Count.

         44.    On or about the dates in the below chart by, within the District of Columbia and

elsewhere, the respective defendants attempted to execute a scheme and artifice to defraud, and to

obtain monies, funds, credits, assets, securities, and other property owned by, and under the

custody and control of a U.S. correspondent bank, which was a financial institution with deposits

insured by the Federal Deposit Insurance Corporation, by means of materially false and fraudulent

pretenses, representations, and promises:

 COUNT DATE          DEFENDANTS                              TRANSACTION             AMOUNT
   4   March 20,   KO CHOL MAN, RI                         China Unitech, a FTB      $100,000.00
         2015    CHUN HWAN, KIM HUI                       Zhuhai front company, to
                 SUK, KIM TONG CHOL,                            Mingzheng
                    HUANG HAILIN,
                 HUANG YUEQING, KIM
                 CHIN a/k/a KIM JIN, JIN
                 YONGHE, and SUN WEI
   5    Nov. 9, KU JA HYONG and JIN                       Ruizhi Resources to   $100,000.00
         2016         YONGHUAN                         Liaoning Yuzheng, a FTB
                                                         Libya front company
     6         May 8,     KIM SONG UI, HAN            FTB Beijing front company $407,000.00
               2017      UNG, RI CHUN SONG,                to Velmur, a FTB
                        HAN YONG CHOL, HAN            Vladivostok front company
                         JANG SU, RI MYONG
                          HUN, KIM KYONG
                        NAM. and KIM HYOK JU
     7         July 19, JO UN HUI and HWANG            Kisgum Co, LTD, a FTB         $45,839.12
                2017         WONG JUN                 Thailand front company, to
                                                      a company which Australia
                                                        subsequently designated

         (Bank Fraud, in violation of Title 18, United States Code, Sections 1344(1) and 1344(2)).




                                                45
          Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 46 of 50



                                       COUNT EIGHT
                                (Conspiracy to Launder Money)

       45.     The allegations set forth in Paragraphs 1 through 34 and 37 through 38 are

incorporated and re-alleged by reference in this Count.

       46.     Beginning in or around March 2013, and continuing up to and including in or about

June 2017, within the District of Columbia and elsewhere, the defendants, KO CHOL MAN, KIM

SONG UI, HAN UNG, RI JONG NAM, JO UN HUI, O SONG HUI, RI MYONG JIN, RI JONG

WON, JONG SUK HUI, KIM TONG CHOL, KIM CHIN a/k/a KIM JIN, HUANG HAILIN,

HUANG YUEQING, JIN YONGHE, SUN WEI, RI CHUN HWAN, KIM HUI SUK, HAN

YONG CHOL, RI CHUN SONG, RI JONG CHOL, KIM KWANG CHOL, RI YONG SU, KU

JA HYONG, JIN YONGHUAN, KWON SONG IL, RYU MYONG IL, HYON YONG IL,

HWANG WON JUN, HAN KI SONG, HAN JANG SU, RI MYONG HUN, KIM KYONG NAM,

KIM HYOK JU, and co-conspirators known and unknown to the Grand Jury, conspired with each

other and with others known and unknown to the Grand Jury to knowingly violate Title 18, United

States Code, Section 1956(a)(2)(A), that is, by transporting, transmitting, and transferring, or

attempting to transport, transmit, and transfer monetary instruments and funds from places outside

of the United States to and through a place inside the United States, and from a place in the United

States to or through a place outside the United States, with the intent to promote the carrying on

of specified unlawful activity, to wit, violations of: section 1344 (relating to financial institution

fraud); and the penalty provision of IEEPA.

                                   The Object of the Conspiracy

       47.     The objects of the conspiracy were:

               a.      to illegally enrich the coconspirators;

               b.      to illegally access the U.S. financial system; and
                                                 46
            Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 47 of 50



                c.       to promote the provision of financial services for a Specially Designated

National without the necessary OFAC licenses.

          (Conspiracy to Launder Money in Violation of Title 18, United States Code,
          Section 1956(h))

                                   COUNTS NINE – TWELVE
                                (International Money Laundering)

          48.   The allegations set forth in Paragraphs 1 through 34 and 37 through 38 are

incorporated and re-alleged by reference in this Count.

          49.   On or about the dates in the below chart by, within the District of Columbia and

elsewhere, the respective defendants transported, transmitted, and transferred, and attempted to

transport, transmit, and monetary instruments and funds from places outside of the United States

to and through a place inside the United States, and from a place in the United States to or through

a place outside the United States, with the intent to promote the carrying on of specified unlawful

activity, to wit, violations of: section 1344 (relating to financial institution fraud); and the penalty

provision of IEEPA.

 COUNT DATE           DEFENDANTS                             TRANSACTION                 AMOUNT
    9  March 20,    KO CHOL MAN, RI                        China Unitech, a FTB          $100,000.00
         2015     CHUN HWAN, KIM HUI                      Zhuhai front company, to
                  SUK, KIM TONG CHOL,                           Mingzheng
                 HUANG HAILIN, HUANG
                   YUEQING, KIM CHIN
                     a/k/a KIM JIN, JIN
                  YONGHE, and SUN WEI
   10   Nov. 9,    KU JA HYONG and JIN                       Ruizhi Resources to         $100,000.00
         2016           YONGHUAN                          Liaoning Yuzheng, a FTB
                                                             Libya front company
     11         May 8,      KIM SONG UI, HAN                  FTB Beijing front          $407,000.00
                2017       UNG, RI CHUN SONG,               company to Velmur, a
                          HAN YONG CHOL, HAN               FTB Vladivostok front
                           JANG SU, RI MYONG                      company
                          HUN, KIM KYONG NAM.
                             and KIM HYOK JU

                                                  47
           Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 48 of 50



    12         July 19,   JO UN HUI and HWANG             Kisgum Co, LTD, a FTB     $45,839.12
                2017           WONG JUN                   Thailand front company,
                                                            to a company which
                                                           Australia subsequently
                                                                 designated

         (International Money Laundering, in violation of Title 18, United States Code, Sections
         1956(a)(2)(A), and 1956(h)).

                                    COUNT THIRTEEN
                           (Continuing Financial Crimes Enterprise)

         50.    The allegations set forth in Paragraphs 1 through 34 and 37 through 38 are

incorporated and re-alleged by reference in this Count.

         51.    From in or about or about March 2013 to in or about December 2015 and on or

about January 2018 to the Present, within the District of Columbia and elsewhere, KO CHOL

MAN organized, managed, and supervised a continuing financial crimes enterprise, and received

$5,000,000 or more in gross receipts from such enterprise during any 24-month period.

         (Continuing Financial Crimes Enterprise, in violation of Title 18, United States Code,
         Sections 225).

                                    COUNT FOURTEEN
                           (Continuing Financial Crimes Enterprise)

         52.    The allegations set forth in Paragraphs 1 through 34 and 37 through 38 are

incorporated and re-alleged by reference in this Count.

         53.    From in or about or about January 2016 to in or about December 2017, within the

District of Columbia and elsewhere, KIM SONG UI organized, managed, and supervised a

continuing financial crimes enterprise, and received $5,000,000 or more in gross receipts from

such enterprise during any 24-month period.

         (Continuing Financial Crimes Enterprise, in violation of Title 18, United States Code,
         Sections 225).


                                               48
            Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 49 of 50



                                 FORFEITURE ALLEGATION

       1.      Upon conviction of any of the offenses alleged in Counts One through Three of this

Indictment, defendants shall forfeit to the United States: (a) any property, real or personal, which

constitutes or is derived from proceeds traceable to the offenses, pursuant to Title 18, United States

Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), any property, real

or personal, which constitutes, or is derived from, proceeds traceable to these offenses. The United

States will also seek a forfeiture money judgment against the defendants for a sum of money equal

to the value of any property, real or personal, which constitutes, or is derived from, proceeds

traceable to a violation of these offenses. The United States will also seek a forfeiture money

judgment for a sum of money equal to the value of any property, real or personal, which constitutes,

or is derived from proceeds traceable to these offenses.

       2.      Upon conviction of the offense alleged in County Four through Seven of this

Indictment, defendants shall forfeit to the United States any property constituting, or derived from,

proceeds the defendant obtained, directly or indirectly, as the result of this violation, pursuant to

Title 18, United States Code, Section 982(a)(2)(A). The United States will also seek a forfeiture

money judgment against this defendant equal to the value of any property constituting, or derived

from, any proceeds obtained, directly or indirectly, as a result of this violation.

       3.      Upon conviction of the offense alleged in Counts Eight through Twelve of this

Indictment, defendants shall forfeit to the United States any property, real or personal, involved in

the offense, or any property traceable to such property, pursuant to Title 18, United States Code,

Section 982(a)(1). The United States will also seek a forfeiture money judgment for a sum of

money equal to the value of any property, real or personal, involved in this offense, and any

property traceable to such property.

                                                  49
            Case 1:20-cr-00032-RC Document 1 Filed 02/05/20 Page 50 of 50



       4.      The specific property subject to forfeiture includes $63,511,387.85 frozen and

seized by the U.S. government between October 19, 2015 and January 9, 2020.

       5.      If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendants:

               (a) cannot be located upon the exercise of due diligence;

               (b) has been transferred or sold to, or deposited with, a third party;

               (c) has been placed beyond the jurisdiction of the Court;

               (d) has been substantially diminished in value; or

               (e) has been commingled with other property that cannot be subdivided without

       difficulty;

the defendants shall forfeit to the United States any other property of the defendants, up to the

value of the property described above, pursuant to Title 21, United States Code, Section 853(p).

       (Criminal Forfeiture, in violation of Title 18, United States Code, Sections 981(a)(1)(C),
       982(a)(1), and 982(a)(2)(A); Title 28, United States Code, Section 2461(c); and Title 21,
       United States Code, Section 853(p)).


                                              A TRUE BILL



                                              FOREPERSON




 Attorney of the United States in
  and for the District of Columbia




                                                 50
